Title: To John Adams from James Greenleaf, 11 June 1798
From: Greenleaf, James
To: Adams, John



Sir
Philadelphia June 11th: 1798

I had the honor some months past of intimating to you my wishes to become usefull to my Country in some public capacity—a variety of unforeseen events have since occurred to bar my liberation from confinement, and of course my marking personally the respect I bear you—the late Supplementary Insolvent law passed by Congress, has fixed the 10th. proximo, as the ultimate period of my confinement—and, as both my own conscience & the public (impartial) voice bear honorable testimony of my past rectitude—I shall, in future life, if aided by opportunity, aim with some hope of success, at establishing, in a political carreer, a more solid, tho’ perhaps less conspicuous reputation than that of which mercantile misfortunes have bereft me—
The object of the present Letter, is, Sir, to mark to you my increased veneration for your Character, as Protector of the happiness of my Country, & Guardian of its precious Interests—and to offer myself anew as a Candidate for any vacant public employment, to which you may deem me competent—Did my wishes extend to any thing beyond the compass of the talents I trust to have proved myself to possess, I should, to attain them, sink myself to soliciting the countenance & suffrages of persons possessing your confidence & favor—but as  my desires reach only to what I can support with usefullness to my Country, & dignity to myself, I prefer that your Sole suffrage, & my own conduct should alone prove, how far I am entitled to the suffrages of others—
I have the honor to be, with the most profound Esteem & veneration, Sir, / Your respectfull & obedient Servant

James Greenleaf.